Citation Nr: 0006187	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a retroactive payment of a clothing 
allowance for the years 1993 through 1995.

2.  Entitlement to service connection for gastrointestinal 
symptoms, memory loss, sleep disorder, vision problems, 
headaches, weight loss, and chest pains, due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from December 1989 to December 
1993.  He received the Southwest Area Service Medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans.  
In February 1997, the veteran's claim for a clothing 
allowance for 1993, 1994, and 1995 was denied.  A rating 
decision in December 1997 denied service connection for 
undiagnosed illness, to include gastrointestinal symptoms, 
memory loss, sleep disorder, vision problems, headache, 
weight loss, and chest pains.

The veteran testified at a hearing at the RO in January 1999.  
A transcript of that hearing is in the claims folder.


FINDINGS OF FACT

1.  The veteran was advised in December 1994 of the award of 
service connection for a right knee disorder, evaluated as 20 
percent disabling.

2.  The veteran's initial application for a clothing 
allowance as a result of the right knee disorder was filed in 
October 1996.

3.  The veterans gastrointestinal symptoms have been 
attributed to known clinical diagnoses, including peptic 
ulcer disease, Hepatitis B and C, colitis, and depression.  
There is no medical opinion linking these diagnosed 
gastrointestinal disorders to service.

4.  The objective medical evidence does not show any memory 
disorder incurred in or aggravated by service, or due to 
undiagnosed illness.

5.  The objective medical evidence does not show any chronic 
sleep problem incurred in or aggravated by service, or due to 
undiagnosed illness.

6.  The objective medical evidence does not show any chronic 
visual problems incurred in or aggravated by service, or due 
to undiagnosed illness.

7.  The veteran's headaches have been attributed to known 
clinical diagnosis, depression.  There is no medical opinion 
linking depression to service.

8.  The objective medical evidence does not show evidence of 
a weight loss incurred in or aggravated by service, or due to 
undiagnosed illness.

9.  The objective medical evidence does not show evidence of 
any chronic chest disorder incurred in or aggravated by 
service, or due to undiagnosed illness.


CONCLUSIONS OF LAW

1.  Retroactive payment of clothing allowance for 1993, 1994, 
and 1995 for a right knee disorder based on an application 
submitted in October 1996 is not provided for by law.  38 
U.S.C.A. § 1162 (West 1991); 38 C.F.R. §§ 3.151(a), 3.810 
(1999).

2.  The claims for entitlement to service connection for 
gastrointestinal symptoms, memory loss, sleep disorder, 
vision problems, headaches, weight loss, and chest pains, due 
to undiagnosed illness are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § § 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background.

The examination prior to service, disclosed no pertinent 
abnormality.  On that examination, the veteran weighed 152 
pounds.  The service medical records disclose that in October 
1990, he was seen with a complaint of a headache of two weeks 
duration.  The pain occurred in late afternoon or evening.  
Pain was on the temporal region.  He denied any hearing 
disturbance but claimed his vision became blurry and it was 
hard to read a book.  Pupils were equal and responsive on 
examination.  The assessment was migraine headaches.  He was 
seen a few days later and complained that the medication had 
helped very little.  He complained of bitemporal headaches.  
He denied auditory, visual, or sensory problems.  He denied 
trauma.  The examination was within normal limits.  

In November 1990, the veteran was seen with complaints of 
stomach pains.  He denied diarrhea and constipation.  He 
claimed regular bowel movements.  He stated that he was 
hospitalized for similar abdominal pain prior to service.  An 
endoscopy was performed and found to be normal.  The 
assessment was gastritis. In February 1992, he complained of 
congestion and a sore throat and cough.  The assessment was 
tonsillitis.  In March 1992, he was seen for a follow-up for 
complaints of right lower thoracic pain with cough.   The 
assessment was strenochondritis.  He was seen again in April 
1992 with complaints of chest pain.  The assessment was 
possible costochondritis/cartilage inflammation.

In November 1993, the veteran denied that he had headaches, 
dizziness/fainting spells, change in vision, chest pain, or 
pressure, rapid or irregular heart beat, blood in the stool, 
black tarry stool.  He was found qualified for reenlistment.  
On the report of medical history at the time of the 
separation examination in December 1993, he denied frequent 
or severe headaches, pain or pressure in the chest, dizziness 
or fainting spells, eye trouble, recent gain or loss of 
weight, frequent trouble sleeping, memory loss, and 
depression.  No pertinent complaint or abnormality was noted 
on this examination.  The veteran weighed 164 pounds.

The veteran underwent a VA general medical examination in 
August 1994.  His weight was 167 pounds.  He only complained 
of right knee pain.  Examination of all systems, except 
orthopedic, was negative.  There was no diagnosis on this 
examination.  On a VA joint examination, a tear of the 
posterior medial meniscus was noted.

The veteran was granted service-connection for a right knee 
disorder, evaluated as 20 percent disabling from December 
1993, in a rating action in December 1994.   The veteran was 
advised of this grant in a letter in December 1994.

In a statement received in March 1996, M.B. reported that she 
first met the veteran around Christmas of 1993.  She noticed 
that he would go to the bathroom a lot.  Also, he was unable 
to sleep well at night.  He had problems remembering what he 
said to her.  He was unable to remember a lot of things.  

The veteran underwent a VA stomach examination in April 1996.  
He weighed 166 pounds.  He complained of nausea and burning 
sticking pain.  He also complained of some pain associated 
with occasional diarrhea.  The diagnoses were: peptic ulcer 
disease; changes in bowel habits, secondary to some 
depression; no signs of hematemesis or melena, with a small 
internal hemorrhoid and possible history of rectal fissure.  

The veteran underwent a general medical examination in April 
1996.  He stated he was an engineman on an amphibious ship.  
The evaluation of the respiratory system was normal.  The 
cardiovascular examination was normal.  On evaluation of the 
nervous system, possible depression was noted.  He complained 
of difficulty sleeping for five to six months.  He admitted 
that he did feel depressed.  He reported increasing frontal 
muscle tension-like headaches when he was feeling "down".  
He also had a flat affect.  The examiner said that the 
veteran did appear to have some signs of depression and 
probably had a mild depressive symptom, which would be 
associated with the claimed headaches.  This was resolved by 
Motrin.  The abdominal pain which the veteran described 
appeared to be a peptic ulcer problem.  The examiner also 
thought that the constipation and changes in bowel habits, as 
well as muscle tension in the head and neck may also be 
associated with some of the veteran's mild depression.  The 
diagnosis was frontal headaches, secondary to muscle tension 
headaches, which extend back into the neck and shoulders, 
which may be associated with some of the depressive symptoms.  

The veteran underwent a VA visual examination in April 1996.  
He had no visual complaints and his vision was corrected to 
20/20 bilaterally.  The diagnosis was normal examination.  

The veteran underwent a VA psychiatric examination in May 
1996.  He was evaluated to assess the presence and severity 
of a reported memory deficit.  He claimed difficulty 
remembering events from his childhood and adolescence, as 
well as more recent events and these problems began in 1993.  
He reported a period of three to four days while he 
experienced constant headaches while in the Persian gulf.  He 
stated the memory problems began after his discharge from 
service.  He attended college for a while but had to quit 
because he could not remember what was said in class.  

The veteran claimed problems learning and retrieving new 
information as well as recalling remote events.  He was 
administered an abbreviated neuropsychological battery of 
tests.  The examiner stated that the behavioral observation 
and the test data themselves do not accurately reflect the 
cognitive status of the veteran at the time of testing.  
During testing, he failed to engage with the testing process, 
looking out the window or closing his eyes.  Other evidence 
emerged from the inconsistency of the test data.  The 
examiner stated that in the absence of a major traumatic 
event, his presentation was highly atypical.  Remote or long 
time memory tends to be relatively resistant to minor or 
moderate cortical insult and is usually maintained even if 
the ability to learn and remember new information 
deteriorates.  Furthermore, it was unusual that his 
difficulties first manifested themselves after release from 
service.  If some form of toxic exposure was involved, one 
would expect some difficulties after his service in the 
Persian Gulf but prior to his discharge.  The diagnosis was 
no memory disorder.

In October 1996, the veteran's initial application for an 
annual clothing allowance under 38 U.S.C. §  1162 was 
received.  The veteran claimed a cut-out sleeve brace was 
necessitated by the right knee condition.  He was 
subsequently informed by the RO that his claim for a 1996 
clothing allowance was allowed.   He was also advised that 
38 C.F.R. § 3.810 establishes a one year deadline from the 
date of the initial determination of service connection for a 
qualifying disability for filing an application for a 
clothing allowance.  He was advised that he was initially 
notified in December 1994 that he had been awarded service 
connection for the right knee disability and that his initial 
application for clothing allowance was not received until 
October 15, 1996.  

In May 1997, the veteran underwent a Persian Gulf registry 
examination.  It was reported that when he arrived in the 
Gulf in October 1990, he was exposed to heavy fallout from 
burning oil wells and munitions.  While there, he developed 
severe headaches and was transferred to a hospital with 
visual changes and an inability to stand up.  He developed 
stomach pain and stools which were almost purple in color.  
Since his return, he had constant headaches, abdominal pain, 
and diarrhea.  He was evaluated at VA outpatient clinic in 
1996, and was informed that he had hepatitis B and C.  A 
barium enema showed reflux esophagitis, probable duodenal 
ulcer disease, and duodenitis.  Clinical impressions were: 
hepatitis B; hepatitis C; gastrointestinal reflux disease; 
peptic ulcer disease; status post colitis; chronic spastic 
colitis; status post heavy exposure in Gulf.

The veteran testified at a hearing at the RO in January 1999.  
He stated that during his service in the Persian Gulf, he was 
actively involved in the combat area aboard ship.  He claimed 
he was exposed to smoke and gases. He maintained that his 
current disabilities occurred as a result of his service 
there.  He claimed he was prescribed Motrin for headaches 
when he pulled into the Persian Gulf and that he was treated 
every two or three days.  He was later prescribed Motrin for 
stomach pains and cramping.  After discharge, he went to the 
VA hospital in Houston with complaints of headaches and 
stomach problems.  He currently suffers from headaches and 
stomach problems.  In 1997, an ulcer was found.  

During service, the veteran testified that he was never seen 
with a memory problem.  After service, he underwent a VA 
neurological examination and was told that he had depression.  
He is unable to remembered things like dates, numbers, and 
times.  He also reported that he did not sleep well.  He 
first noticed the memory problem in 1994.  He testified that 
his vision was normal when he entered service, but now his 
vision was blurred from just a short distance.  He claimed 
that he was constantly losing weight since discharge, 
sometimes five pounds within a week.  When in the military he 
was 160 pounds and he now weighed 170 pounds.  He stated that 
he had chest pains which he described as pressure.  He also 
had tingling in his arm and into the fingers, He has gone to 
the hospital with chest pains and medication is furnished.  
He denied any cardiovascular examinations.  The 
representative maintained that the VA examination was 
inadequate in not ruling in or ruling out undiagnosed 
illnesses and requested another examination.       

Legal Analysis.

Clothing Allowance for 1993, 1994, and 1995.

In order to establish entitlement to an annual clothing 
allowance, the Chief Medical Director or Designee of a VA 
Medical Facility must certify that the veteran wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
because of a service-connected disability that tends to wear 
out or tear his clothing; or uses medication prescribed by a 
physician for a service-connected skin disorder that causes 
irreparable damage to his outer garments.  38 U.S.C.A. § 1162 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.810 (1999).

The controlling regulations are clear that eligibility for an 
annual clothing allowance requires that the Chief Medical 
Director or VA Medical Facility Designee conclude that a 
prosthetic or orthopedic appliance worn because of service 
connected disability tends to wear out or tear clothing.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year. 38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination. 38 
C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary. 38 
U.S.C.A. § 5101 (West 1991); 38 C.F.R. § 3.151(a). Where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law. Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).

In this case, the veteran was advised in December 1994 that 
service connection had been granted for a right knee 
disorder, evaluated as 20 percent disabling.  However, the 
initial application for a clothing allowance was not received 
until October 1996.    Under the cited regulations, he is not 
eligible for a clothing allowance in 1993, 1994 and 1995.

The appellant has maintained that he was not advised by the 
VA of his potential entitlement to the annual clothing 
allowance and is being penalized for lack of knowledge 
regarding the law.  Although VA makes a concerted effort to 
notify veterans of potential entitlement to VA benefits, the 
Court has held that the VA does not have the duty to provide 
a veteran with personal notice of potential eligibility for 
VA benefits. Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Consequently, the Board concludes that it has no alternative 
but to find that the veteran's claim lacks legal merit and 
must be denied.

Service connection for undiagnosed illnesses.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Furthermore, under 38 C.F.R. § 
3.317 (1999), the Secretary of VA is authorized to compensate 
a Persian Gulf veteran who exhibits objective indications of 
a chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
including but not limited to signs or symptoms such as 
headaches and complaints involving the gastrointestinal 
system, during active service or to a degree of 10 percent or 
more after service.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness, or the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation. See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).

The three elements of a well-grounded claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements. However, as for the second 
element, the kind of evidence to make a claim well grounded 
depends upon the types of issues presented by the claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient. However, where the 
claim involves issues of medical fact, such as medical or 
medical diagnosis, competent medical evidence is required.  
Id at 93.

Service connection for gastrointestinal disorder, to include 
on the basis of undiagnosed illness.

The veteran was seen in November 1990, with complaints of 
stomach pains.  However, an examination was normal and the 
assessment was gastritis.  In November 1993, he denied that 
he had any problems with stools and on the separation 
examination a gastrointestinal disorder was not noted.  A 
gastrointestinal disorder was not noted on the VA examination 
in August 1994.  

In March 1996, M.B. reported the veteran had problems with 
his bowels.  On a VA examination in April 1996, peptic ulcer 
disease was diagnosed and his bowel problems were attributed 
to depression.  In addition, on the Persian Gulf War registry 
examination in May 1997, several gastrointestinal disorders 
were diagnosed, including Hepatitis B and C, gastrointestinal 
reflux disease, and colitis.  These gastrointestinal 
disorders were not noted until more than two years after 
service

The veteran's claim for service connection for a 
gastrointestinal symptoms as caused by an undiagnosed illness 
is not well grounded because several diagnoses have been 
rendered to explain his complaints.  In addition, because 
there is no medical opinion linking his current 
gastrointestinal disorders to service, the claim on a direct 
and presumptive basis is not well grounded, and is denied.

Service connection memory loss, to include on the basis of 
undiagnosed illness.

The service medical records disclose no evidence of memory 
loss.  For example, at the time of the separation 
examination, the veteran denied any memory loss.  In 
addition, there was no complaint of a memory loss on the VA 
examination in August 1994.  The statement of M. B. and the 
veteran's testimony is to the effect the veteran suffered 
from a memory loss.  However, the detailed VA 
neuropsychiatric report in May 1996, clearly establishes the 
veteran does not have a memory disorder.

Because there is no competent medical opinion that the 
veteran has a chronic memory disorder, whether undiagnosed or 
not, this lack of competent evidence of the existence of 
current chronic disability renders the veteran's claim not 
well grounded.

Service connection for sleep disorder, to include on the 
basis of undiagnosed illness.

There is no evidence of a sleep disorder during service and 
the veteran denied that he had sleep problems at the time of 
the separation examination.  He made no mention of sleep 
problems on the VA examination in August 1994.  At the time 
of his testimony in January 1999, he claimed the sleeping 
problem began in 1994, and this was supported by the 
statement of M. B.  However, on the VA examination in April 
1996, the examiner did not diagnosis a chronic disorder 
producing a sleep problem.  Because there is no medical 
evidence that the veteran has a chronic disorder resulting in 
a sleep problem, whether undiagnosed or not, this lack of 
competent evidence of a current chronic disability renders 
the veteran's claim not well grounded.


Service connection for vision problems.

On one occasion during service, the veteran complained of 
blurryness in association with the complaint of headaches.  
However, the examination at that time of the eyes was normal.  
There is no objective medical evidence of any visual problems 
in service or after service.  For example, the VA eye 
examination in April 1996 was completely normal.  The Board 
has considered the testimony that he has blurred vision.  
However, because there is no competent medical opinion that 
the veteran has any chronic visual problems, whether 
undiagnosed or not, this lack of competent evidence of a 
current chronic disability renders the veteran's claim not 
well grounded.

Service connection for headaches, to include on the basis of 
undiagnosed illness.

The veteran has testified that he developed severe headaches 
in the Persian Gulf which continued after discharge from 
service.  His service medical records disclose complaint of 
headaches on one occasion in 1990 that was attributed to 
migraine.  However, according to the post- service medical 
evidence, his current headaches are due to a depressive 
disorder.  There is no medical evidence linking the 
underlying depressive disorder to service.  There is no 
medical evidence that the headaches are due to undiagnosed 
illness.  Accordingly, the claim on a direct and presumptive 
basis is not well grounded, and is denied.

Service connection for weight loss, to include as due to 
undiagnosed illness.

Although the veteran has testified that he suffers from a 
weight loss, there is no objective evidence of any weight 
loss.  For example, when he was discharged from the service, 
he weighed 164 pounds, more than he weighed on service entry.  
In August 1994, he weighed 167 pounds, and in April 1996, 166 
pounds.  Because there is no medical evidence of any weight 
loss, this claim is not well grounded and must be denied.

Service connection for chest pains, to include on the basis 
of undiagnosed illness.

During service the veteran was seen for complaints of chest 
pain in 1992 on one occasion.  However in November 1993, and 
again in December 1993 at the time of the separation 
examination, he denied that he had chest pains.  In addition, 
on the examination in August 1994, there were no complaints 
of any chest pains, and a chest disorder was not diagnosed.  
Furthermore, on the VA examination in April 1996, he had no 
complaints concerning chest pains.  The respiratory and 
cardiovascular examinations were normal on that examination.  
The Board has considered the veteran's testimony concerning 
chest pains.  However, in the absence of competent medical 
evidence of a chronic disability causing chest pains, whether 
diagnosed or not, this claim is not well grounded.


ORDER

Entitlement to a retroactive payment of a clothing allowance 
for the years 1993 through 1995 is denied.

Entitlement to service connection for gastrointestinal 
symptoms, memory loss, sleep disorder, vision problems, 
headaches, weight loss, and chest pains, due to undiagnosed 
illness is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

